—In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered April 10, 1997, which granted the motion of the defendants Sapperstein, Hochberg and Haberman, Inc., and Michael J. Castellano for summary judgment (1) dismissing the complaint insofar as asserted against them and (2) on their counterclaim in the principal sum of $4,500.
Ordered that the order is affirmed, with costs.
The plaintiffs failed to demonstrate that the respondents had a duty to inform them of the two-year limitation period contained in the plaintiffs’ insurance policy.
The plaintiffs’ remaining contentions are without merit. O’Brien, J. P., Santucci, Altman and Friedmann, JJ., concur.